 1   Mark W. Bucher
 2   mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4   18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian K. Kelsey (Pro Hac Vice)
 8   bkelsey@libertyjusticecenter.org
     Reilly Stephens (Pro Hac Vice)
 9   rstephens@libertyjusticecenter.org
10   Liberty Justice Center
     190 South LaSalle Street, Suite 1500
11   Chicago, Illinois 60603
12   Phone: 312-263-7668
     Fax: 312-263-7702
13   Attorneys for Plaintiff
14   Additional counsel listed on the next page

15                               UNITED STATES DISTRICT COURT
16                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
17   Isaac Wolf,
                         Plaintiff,
18
                                                       Case No. 3:19-cv-02881-WHA
19   v.
20
   University Professional & Technical
21 Employees, Communications Workers of                JOINT MOTION TO SET SUMMARY
   America Local 9119; Janet Napolitano, in            JUDGMENT BRIEFING SCHEDULE
22
   her official capacity as President of the
23 University of California; and Xavier
   Becerra, in his official capacity as Attorney
24
   General of California,
25

26
                        Defendants.

27

28
          Case No. 3:19-cv-02881-WHA               1
30
          JOINT MOTION TO SET SUMMARY JUDGMENT BRIEFING SCHEDULE
31                                                                                  16643152.2
 1   Gilbert J. Tsai
 2   Winston Hu
     Hanson Bridgett LLP
 3   425 Market Street, 26th Floor
 4   San Francisco, CA 94105
     415-777-3200
 5   Fax: 415-541-9366
 6   gtsai@hansonbridgett.com
     whu@hansonbridgett.com
 7   Attorneys for Defendant Janet Napolitano
 8
   Jerry T. Yen
 9 Office of Attorney General
10 1300 I Street
   Sacramento, CA 95814
11 916-210-7836

12 jerry.yen@doj.ca.gov
   Attorney for Defendant Xavier Becerra
13

14   Arthur Liou
     Julia Lum
15   Danica Li
16   Leonard Carder, LLP
     1999 Harrison Street, Suite 2700
17   Oakland, CA 94612
18   510-272-0169
     Fax: 510-272-0174
19   aliou@leonardcarder.com
20   jlum@leonardcarder.com
     dli@leonardcarder.com
21   Attorneys for Defendant University Professional and Technical Employees
22

23

24

25

26

27

28
        Case No. 3:19-cv-02881-WHA              2
30
        JOINT MOTION TO SET SUMMARY JUDGMENT BRIEFING SCHEDULE
31                                                                             16643152.2
 1         Plaintiff, Isaac Wolf, and Defendants University Professional & Technical
 2   Employees, Communications Workers of America Local 9119, Janet Napolitano, and
 3   Xavier Becerra (collectively “the Parties”), jointly move this court to set a briefing
 4   schedule for the parties’ cross-Motions for Summary Judgment.
 5         1. The parties have completed their depositions, and Defendants plan to respond to
 6             Plaintiff’s written discovery requests on June 26, 2020, which will fulfill this
 7             Court’s discovery deadline of July 10, 2020.
 8         2. The parties believe that there are not significant disputes of material fact in this
 9             case; therefore, the case should be appropriately decided on summary judgment.
10             Plaintiff and each Defendant each plan to file a Motion for Summary Judgment.
11         3. The parties propose the following briefing schedule to ensure the cross-motions
12             for summary judgment may be heard by this Court in a timely manner prior to
13             the October 26, 2020 trial date.
14         4. The Parties will file their Motions for Summary Judgment by July 30, 2020.
15         5. The Parties will file their Responses by August 13, 2020, which is the current
16             deadline for filing dispositive motions in the case.
17         6. The Parties will file Replies by August 21, 2020. The Parties agree to limit their
18             Replies, if any, to a maximum of five (5) pages.
19         7. The hearing on the cross-Motions for Summary Judgment shall be set on
20             September 3, 2020.
21

22   Dated: June 23, 2020
23                                           Respectfully submitted,
24
                                             /s/ Brian K. Kelsey
25                                           Brian K. Kelsey (Pro Hac Vice)
26                                           bkelsey@libertyjusticecenter.org
                                             Reilly Stephens (Pro Hac Vice)
27
                                             rstephens@libertyjusticecenter.org
28                                           Liberty Justice Center
         Case No. 3:19-cv-02881-WHA               3
30
         JOINT MOTION TO SET SUMMARY JUDGMENT BRIEFING SCHEDULE
31                                                                                            16643152.2
 1                                   190 South LaSalle Street
 2                                   Suite 1500
                                     Chicago, Illinois 60603
 3                                   Phone: 312-263-7668
 4                                   Fax: 312-263-7702

 5                                   Mark W. Bucher
 6                                   mark@calpolicycenter.org
                                     CA S.B.N. # 210474
 7                                   Law Office of Mark W. Bucher
 8                                   18002 Irvine Blvd., Suite 108
                                     Tustin, CA 92780-3321
 9                                   Phone: 714-313-3706
10                                   Fax: 714-573-2297
                                     Attorneys for Plaintiff
11

12                                   /s/ Gilbert J. Tsai
                                     Gilbert J. Tsai
13                                   Winston Hu
14                                   Hanson Bridgett LLP
                                     425 Market Street, 26th Floor
15                                   San Francisco, CA 94105
16                                   415-777-3200
                                     Fax: 415-541-9366
17                                   gtsai@hansonbridgett.com
18                                   whu@hansonbridgett.com
                                     Attorneys for Defendant Janet Napolitano
19

20                                   /s/ Jerry T. Yen
                                     Jerry T. Yen
21                                   Office of Attorney General
22                                   1300 I Street
                                     Sacramento, CA 95814
23                                   916-210-7836
24                                   jerry.yen@doj.ca.gov
                                     Attorney for Defendant Xavier Becerra
25

26                                   /s/ Arthur Liou
                                     Arthur Liou
27                                   Julia Lum
28
     Case No. 3:19-cv-02881-WHA           4
30
     JOINT MOTION TO SET SUMMARY JUDGMENT BRIEFING SCHEDULE
31                                                                              16643152.2
 1                                   Danica Li
 2                                   Leonard Carder, LLP
                                     1999 Harrison Street, Suite 2700
 3                                   Oakland, CA 94612
 4                                   510-272-0169
                                     Fax: 510-272-0174
 5                                   aliou@leonardcarder.com
 6                                   dli@leonardcarder.com
                                     jlum@leonardcarder.com
 7                                   Attorneys for Defendant University Professional
 8                                   and Technical Employees

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:19-cv-02881-WHA           5
30
     JOINT MOTION TO SET SUMMARY JUDGMENT BRIEFING SCHEDULE
31                                                                               16643152.2
 1                                    FILER’S ATTESTATION
 2         Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Brian K. Kelsey,
 3   attest that concurrence in the filing of this document has been obtained.
 4

 5                                          /s/ Brian K. Kelsey
 6                                          Brian K. Kelsey

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         Case No. 3:19-cv-02881-WHA              6
30
         JOINT MOTION TO SET SUMMARY JUDGMENT BRIEFING SCHEDULE
31                                                                                       16643152.2
 1                                    [PROPOSED] ORDER
 2         Having reviewed and considered the foregoing joint motion to set a summary
 3   motion briefing schedule, the motion is granted. The Court sets the follow schedule for
 4   briefing the parties’ cross-Motions for Summary Judgment:
 5

 6      1. The parties will file their cross-Motions for Summary Judgment by July 30, 2020.
 7      2. The parties will file their Responses by August 13, 2020.
 8      3. The Parties will file Replies by August 21, 2020. The Parties will limit their
 9         Replies, if any, to a maximum of five (5) pages.
10      4. The Court will hear the motions at oral argument on September 3, 2020.
11

12         IT IS SO ORDERED.
13

14   Dated: ____________________           ________________________________________
15                                                  HONORABLE WILLIAM H. ALSUP
                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
         Case No. 3:19-cv-02881-WHA             7
30
         JOINT MOTION TO SET SUMMARY JUDGMENT BRIEFING SCHEDULE
31                                                                                          16643152.2
